                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARIE HICKEY,

                Plaintiff,                               19cv1401
                                                         ELECTRONICALLY FILED
                        v.

ZURICH AMERICAN INSURANCE
COMPANY, ZURICH, and
DANIEL EDWARDS,

                Defendants.


                                   MEMORANDUM OPINION

       In this declaratory judgment action, originally filed in the Court of Common Pleas for

Westmoreland County, Pennsylvania, Plaintiff sought excess insurance coverage from

Defendant-Insurer. The Defendant-Insurer provided excess coverage to the alleged tortfeasor in

the underlying action. In the underlying action, Plaintiff claims to have been injured as the result

of the Defendant-Insured’s negligence. In support of her claim for entitlement to the proceeds of

Defendant-Insured’s excess policy, Plaintiff notes that she has received the coverage limits for

her alleged injures from two primary insurance policies issued to Defendant-Insured.

       After Plaintiff filed her declaratory judgment action in state court, Defendant-Insurer

removed Plaintiff’s declaratory judgment lawsuit and filed a Motion to Dismiss her case (ECF

6), essentially arguing that Plaintiff’s request for a declaration as to her entitlement to the excess

insurance coverage is premature. Plaintiff filed a Motion for Remand (ECF 7) suggesting that

this Court lacks subject matter jurisdiction over her declaratory judgment action. The Parties

filed Responses to the other’s Motions, and thus, the Motions are ripe for disposition at this time.
For the reasons set forth below, the Court finds that remand is appropriate, and accordingly, it

will not address Defendant-Insurer’s Motion to Dismiss.



                                          DISCUSSION

        Plaintiff’s 168-page Complaint seeks a declaration that the Defendant-Insurer owes

excess insurance coverage as a result of the Defendant-Insured’s alleged liability stemming from

a June 18, 2018,.motor vehicle accident. At the time of the accident, Defendant-Insured was

driving a vehicle that had been loaned to him by Northstar Chevrolet while his own vehicle

underwent repairs. The insurance policy at issue in this case provided excess coverage for the

vehicle that was driven by the Defendant-Insured at the time of the accident.

        Plaintiff’s Motion for Remand argues that her request for a declaration of coverage under

the insurance policy referenced in her Complaint is a declaration that this Court cannot make.

She explains that her Complaint’s singular claim was made pursuant to a Pennsylvania Statute,

and federal case law emanating from this district indicates that this Court lacks subject matter

jurisdiction over this issue.

        In support of her Motion for Remand, Plaintiff relies on Carrasquillo v. Kelly, No. 2:17-

cv-4887, 2018 WL 1806871 (E.D. Pa. Apr. 17, 2018), and its progeny. In Carrasquillo, Rafael

Santiago was staying at Nancy Kelly’s home when he was shot and killed by James Kelly, who

was also a resident. Carrasquillo brought a wrongful death and survivor lawsuit against Nancy

Kelly, but also sought a judicial declaration that Nancy Kelly’s homeowner’s insurer,

Nationwide, had a duty to defend and to indemnify Nancy Kelly. The District Court for the

Eastern District of Pennsylvania held, “Carrasquillo, rather than the insurance company, initiated

this declaratory judgment action and seeks to dictate the terms of the contractual relationship



                                                 2
between Nationwide and Nancy Kelly. Under these circumstances, this Court finds that

Carrasquillo lacks standing to do so because she seeks a declaration about third parties’ legal

interests rather than her own.” Id. at *4. After determining that Carrasquillo lacked standing to

obtain a declaration concerning the obligations of the alleged tortfeasor’s insurer, the District

Court held that it lacked subject matter jurisdiction, and remanded the matter back to the State

Court from which it came. Id.

       More recently, in Alliance of Nonprofit for Ins. Risk Retention Grp. [ANI] v. Transdev,

Inc., No. 2:16-cv-01896, 2019 WL 452492, (W.D. Pa. Feb. 5, 2019), Judge Marilyn Horan for

the United States Court for the Western District of Pennsylvania noted that, “[t]he Third Circuit

has held that an injured third party has standing to defend itself in a declaratory judgment action

brought by an insurer against its insured and the injured third party. [Citations omitted]. In both

cases, the insurance company initiated the declaratory action and named the insured and the

injured third party as defendants.” Id. at *5. Under the facts present in Judge Horan’s case, she

found that the issues and legal interests regarding the duty to defend were “not issues for which

the Doe Defendants have standing to litigate, because the Does do not have a legal interest in

whether ANI provides Transdev with a defense.” Citing to Carrasquillo, Judge Horan found that

the Doe Defendants lacked standing to request the affirmative action they sought through their

Motion for Summary Judgment. Id.

       Although neither Carrasquillo, nor ANI, are binding on this Court, this Court concurs

with the logic behind these decisions. First, while clear precedent handed down by the United

States Court of Appeals for the Third Circuit indicates that injured third parties – such as

Plaintiff, in the instant matter – possess standing to defend themselves in a declaratory judgment

action brought by an insurer of the alleged tortfeasor, there is no precedent from our Court of



                                                  3
Appeals allowing an injured, third party such as Plaintiff, here, to pursue a declaratory judgment

against the insurer of the alleged tortfeasor-insured.

       Second, this Court is likewise constrained to see how Plaintiff in the instant matter has

standing to pursue a declaration against the Defendant-Insurer so as to obtain a declaration as to

whether the tortfeasor is, in fact, an insured under the terms of the excess insurance policy, and

whether he is entitled to coverage. Plaintiff here, just like the plaintiff in Carrasquillo, is asking

this Court to issue a declaration about a third party’s legal rights and obligations, rather than her

own. This Court finds that Plaintiff lacks the standing to do so. Because the Court finds that

Plaintiff lacks standing, this Court lacks subject matter jurisdiction and must remand the matter

back to State Court – specifically, the Court of Common Pleas for Westmoreland County,

Pennsylvania.

       Importantly, this Court notes that Defendant-Insurer’s arguments set forth in its

Responsive Brief (ECF 11-2) indicated that this Court should not remand this matter because

despite Plaintiff’s argument to the contrary, the State Court will likewise be unable to entertain

Plaintiff’s declaratory judgment claim. Defendant-Insurer argues that even if this Court were to

determine that the instant “action is infirm in federal court” (ECF 11-2, p. 2), a Pennsylvania

State Court would not allow this declaratory judgment action to proceed. Defendant-Insurer

suggests that upon applying the factors established in Bromwell v. Michigan Mut. Ins. Co., 716

A.2d 667 (Pa. Super. 1998), the case will be dismissed as premature. In fact, this is akin to the

argument that Defendant-Insurer raised in it Motion to Dismiss filed with this Court.

       Although Plaintiff in her Motion for Remand does argue that State Court can entertain

her request for a declaration on the coverage issue, while this Court cannot, this Court offers no

opinion on that narrow matter. This Court’s decision to remand this case is solely based on the



                                                  4
case law of this Circuit, and as importantly, because this Court concurs with the bases for its

sister Courts’ decisions in Carrasquillo and ANI. Whether the Court of Common Pleas for

Westmoreland County can adjudicate Plaintiff’s declaratory judgment action at this juncture of

the proceedings is a matter of law for the Westmoreland County Court to discern once the matter

is remanded, and if and when raised by one of the Parties in that forum.

       For these reasons, the Court will grant Plaintiff’s Motion for Remand, and deny as moot

Defendant’s Motion to Dismiss. An appropriate Order will follow.

                                              s/ Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Judge


cc:    All ECF Registered Counsel of Record




                                                 5
